DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks:
Applicant is thanked for their February 2, 222 response to the October 4, 2021 Non-Final Office Action.  In particular, Applicant is thanked for the amended drawings and amending Claim 12; accordingly, the objections to both has been withdrawn.
Regarding the 35 USC §103 rejection of Claims 1, 2, 4, 9 and 15 as being anticipated by Hardy in view of McQueeny, Jr. et al, Applicant remarks that Hardy and McQueeny, individually or in combination, do not teach or suggest all of the features of (amended) claims 1, 2 and 4.
Respectfully, upon further evaluation of the prior art, it can be seen that Hardy (fig 3) discloses:
a motor (46);
a first (“driver”) gear (68) coupled to the motor;
a second (“driven”) gear (66), wherein 
the motorized plate (90) coupled to the second gear (66) an is rotatable with respect to a fixed plate

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 9, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/0097989).
In re Claim 1, Hardy teaches a diffuser mechanism (figs 1 – 5: second embodiment (80)) comprising: 
a housing (fig 5) including an upper diffuser grille (fig 5: (87)) [0026];
a motor (46) [0020, 0026, 0027]
Please note that the embodiment relied upon [0027] discloses “As an alternative … the drive of the motor may be modified to rotate the second member 90, rather than to vertically move the second member, by means known in the art. As the rotation is continued, more or less of the air passages or spaces 88, 95 are opened to allow control of the air flow”.
a first gear (fig 3: (68)) coupled to the motor
a second gear (66) in contact with the first gear (68); and
a two-plate damper valve (82, 90) coupled to the housing, wherein the two-plate damper valve includes: 
a fixed plate (82) positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille (87); and 
a motorized plate (90) [0027] positioned below and parallel to the upper diffuser grille and rotatable around a central axis (48) wherein 
the motorized plate (90) is coupled to the second gear (66) and is rotatable with respect to the fixed plate (82) to selectively control a volume of airflow through the upper diffuser grille [0027].  
Hardy lacks wherein the diffuser mechanism comprises a three- plate 
a manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille
McQueeny, Jr. et al teaches an air diffuser (figs 8 – 13: (38)) comprising:
a housing (54) having an upper diffuser grille (38)
a damper valve (figs 10 – 16) coupled to the housing wherein the damper valve includes:
a manual plate (100) positioned below and parallel to the upper diffuser grille and rotatable about a first central axis (fig 10: (108) parallel to a path of airflow through the upper diffuser grille; 
a fixed plate (102) positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille, wherein 
the manual plate is rotatable (figs 11 – 13: [0042])] with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille (via tab (110)) [0040].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hardy, as taught by McQueeny, Jr. et al, such that the system includes a third (manual) plate: 
the manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille,
such that a user has localized control of the amount of air allowed to pass through the diffuser, independent of a building system operation, improving user comfort.
When the teaching of the manual plate of McQueeny, Jr et al is applied to Hardy, the proposed system will yield a diffuser mechanism comprising: 
a housing including an upper diffuser grille; 
a motor, a first gear coupled to the motor; a second gear in contact with the first gear; and 
a three-plate damper valve coupled to the housing, wherein the three-plate damper valve includes: 
a manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
a fixed plate positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille, wherein 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille; and 
a motorized plate positioned below and parallel to the upper diffuser grille and rotatable around a second central axis that is coaxial with the first central axis, wherein 
the motorized plate is coupled to the second gear and is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille.  
It is respectfully noted that the “first central axis” taught by McQueeny Jr. et al (fig 10: (108)) is coaxial and independent of the “central axis” of Hardy (fig 5: (48)).
In re Claim 9, the proposed system has been discussed (In re Claim 1, above), disclosing a diffuser comprising: 
McQueeny Jr et al teaches a housing (45) including an upper diffuser grille (fig 9: (38)) and a central axis (108);
a three-plate damper valve coupled to the housing and positioned below the upper diffuser grille, the three-plate damper valve comprising:   
a manual plate (McQueeny Jr et al: (100)); 
a fixed plate (Hardy: (82)); and 
a motorized plate (Hardy: (90)) [0027] 
positioned below and parallel to the upper diffuser grille and rotatable around a central axis (48) wherein 
the motorized plate, the fixed plate, and the manual plate are parallel and aligned along the central axis (Hardy: (48), McQueeny Jr et al :(108)), and wherein 
the motorized plate and the manual plate are independently rotatable around the central axis.  (Although the two rotational axes share the same axis, they ae independently rotatable);
a motor (McQueeny Jr et al (46) [0027])
a first rotation gear (McQueeny Jr et al (68)) coupled to the motor (46) and 
a second rotation gear (McQueeny Jr et al (66)) coupled to the motorized plate (90).  

In re Claim 15, the proposed system has been discussed (In re Claim 1, above), disclosing: 
a diffuser (Hardy: fig 5) comprising: 
a stationary diffuser grille (Hardy: (87));
a central axis (Hardy: (48)) extending downwardly from the stationary diffuser grille;
a first plate (McQueeny Jr et al: fig 9 (100)), having a first opening (104);
a second plate (Hardy: (82)) having a second opening (88); 
a third plate (Hardy: (90)) having a third opening (95), wherein the third plate (90) includes a gear (66) and is rotatable by a motor (46); and
the first, second, and third plates cooperate to selectively control a flow of air through the first, second, and third openings in a direction parallel to the central axis and perpendicular to the first, second, and third plates and the stationary diffuser grille. 

Claims 2 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/0097989), and further in view of Katsumi et al (JP 2014 209046A)
In re Claim 2, the proposed system has been discussed, but Hardy is silent as to whether the system comprises a plurality of gear spacers that couple the second gear to a bottom of the motorized plate.
Katsumi et al teaches an air conditioning unit comprising:
a housing (1); 
a stationary plate (14); 
a motorized plate (fig 9: (13)) being rotatable in relation to the stationary plate (14) (via stepping motor (23)); 
a first gear (fig 9: (24)), a second gear (22); wherein 
the motorized plate (13) comprising a plurality of gear spacers (fig 10: (33, 34)) that couple the second gear (22) to a surface of the motorized plate.

    PNG
    media_image1.png
    384
    481
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Katsumi et al, such that a plurality of gear spacers couple the second gear to a surface of the motorized plate, for the benefit of improved plate motion control, due to the rotor portion of the rotor/stator drive system being directly attached to the plate.
Regarding the limitation “couple … to a bottom of the motorized plate”, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple a gear via spacers to a side of a motorized plate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Further, shifting the position of gears would not modify the operation of the system.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Please note that in the instant application, paragraph [0021] Applicant has not disclosed any criticality for the claimed limitations. 
In re Claim 4, Hardy discloses wherein the motorized plate (90) is continuously rotatable about the second central axis in a single direction [0027].
In this low profile embodiment, the air passages can be changed by merely rotating the inner or second dust trap member 90 to thereby misalign the arms 94 from the slots 88. That is, the drive of the motor may be modified to rotate the second member 90, rather than to vertically move the second member, by means known in the art. As the rotation is continued, more or less of the air passages or spaces 88, 95 are opened to allow control of the air flow. [0027] 

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/00097989), further in view of Katsumi et al (JP 2014 209046A) and further in view of Helgeson et al (US 2007/0066213). 
In re Claim 3, the proposed system has been discussed, but Hardy is silent as to whether the motor is a magnetically- driven stepper motor.  However, such a technique is known in the mechanical arts.  Provided as evidence is Helgeson et al.
Helgeson et al teaches a diffuser mechanism (figs 1, 2: (10)), comprising:
a housing (12/14) [0018] having an upper diffuser grille (118/122), [0028]
a damper valve (22/16) coupled to the housing, wherein the damper valve includes:
a motorized plate (22); and 
a magnetically-driven stepper motor (42), wherein the motorized plate is powered by the magnetically-driven stepper motor [0020]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Hardy as taught by Helgeson et al to be a stepper motor such that the air output can be selectively controlled [0007], providing improved user comfort.

Claims 5 – 8 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/00097989), in view of Katsumi et al (JP 2014 209046A) and further in view of Rinke et al (US 2014/0179214).
In re Claim 5, the proposed system has been discussed (In re Claim 2, above), wherein Hardy discloses the motorized plate (90) is continuously rotatable about the second central axis (48) in a single direction.  Accordingly, Hardy lacks 
Rinke et al teaches an actuated damper assembly (figs 2, 4) to control a variable amount of cooling airflow for data center equipment [0007], wherein:
a damper (120/125) is coupled to a first rotation gear mechanism (126),
the first rotation gear mechanism (126) interacts with a second rotation gear mechanism (127),
the second rotation gear mechanism (127) is coupled to a stepper motor (130) to enable damper (120) to rotate open to a desired position in a first direction and in a second direction [0027].
Please note that, although not relied upon, Rinke et al also teaches that the damper may alternately be a sliding baffle with multiple perforated panels situated in a way that when one is slid/offset parallel to the other, the holes misalign, causing a change in the amount of airflow [0025].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Rinke et al, such that the system comprises a motor assembly comprises gearing to enable the rotation of a motorized plate in a first direction and a second direction opposite the first direction, such that any position between fully open and fully closed can be achieved by appropriate control of stepper motor (130) [0026], to provide a responsive system control.
In re Claim 6, Hardy discloses, wherein the motor is configured to rotate the motorized plate based on commands (“in response to a control signal, whether transmitted by wire or wireless means” [0023] from a thermostat device.
In re Claim 7, the proposed system has been discussed, wherein McQueeny, Jr. et al discloses the manual plate (fig 9: (100)) is positioned adjacent to the upper diffuser grille (38).

    PNG
    media_image2.png
    567
    461
    media_image2.png
    Greyscale

In re Claim 8, the proposed system has been discussed (In re Claims 1 and 7, above), wherein
Hardy teaches the fixed plate (82) the motorized plate (90), and
McQueeny Jr et al teaches a fixed plate (102) is positioned adjacent to the manual plate (100);
wherein the manual plate (100) is immediately adjacent an upper diffuser grille (38);
the proposed system yielding wherein the fixed plate is positioned adjacent to the manual plate and the motorized plate.  

Claims 10 – 14 and 16 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/0097989), and further in view of Moon et al (US 2006/0199504).
In re Claim 10, the proposed system has been discussed (In re Claim 9, above), but lacks an interrupt sensor, wherein the motorized plate includes a sensor tab, and wherein the interrupt sensor and the sensor tab are configured to determine an alignment of the motorized plate with respect to the fixed plate.  However, such a technique is known in the arts, as evidenced by Moon et al.
Moon et al teaches an apparatus (Abstract) for operating a plate in an air conditioner [0017], comprising:
a housing (10), a fixed air outlet (22), a motorized plate (50) configured to selectively open and close air outlet (22) [0077] via a driver (60) (figs 17, 18), wherein
the motorized plate (50) comprising an integrally formed interrupt sensor tab (figs (9, 10) or (17,18): (53)) [0129]
the driver (60) comprising a stepper motor (64) [0053, 0116] rotatable forwardly and backwardly [0053] and an interrupt sensor (figs (9, 10) or (17,18): (46)) wherein
when the motorized plate sensor tab (53) and the interrupt sensor (46) configured to determine an alignment of the motorized plate with respect to the fixed air outlet
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Moon et al, such that the motorized plate includes a sensor tab, and wherein the interrupt sensor and the sensor tab are configured to determine an alignment of the motorized plate with respect to the fixed plate for the benefit of stopping 
Regarding the limitation “with respect to the fixed plate”, it is respectfully noted that Moon et al teaches controlling the motorized plate in enable/disable air flow with respect to a fixed aperture, analogous to a fixed plate.
In re Claim 11, the proposed system has been discussed (In re Claim 9, above), wherein at least one air channel for movement of air through the diffuser is based on alignment of the manual plate ((McQueeny, Jr et al (100)), the fixed plate (Hardy: (82)), and the motorized plate (Hardy: (90)).    
In re Claim 12, the proposed system has been discussed (In re Claim 11, above), wherein rotation of the motorized plate (Hardy: (90)) around the central axis alters alignment of the motorized plate with respect to the manual plate and the fixed plate and controls both movement of air through the diffuser and an amount of air that flows through the at least one air channel.
“As the rotation is continued, more or less of the air passages or spaces 88, 95 are opened to allow control of the air flow” (Hardy: [0027]).    
In re Claim 13, the proposed system has been discussed (In re Claims 9 and 12, above), wherein Hardy teaches the first rotation gear (fig 3: (68)) is rotated by the motor (46), wherein the second rotation gear (66) is rotated by rotation of the first rotation gear (68), and wherein the motorized plate (90) is rotated by rotation of the second rotation gear [0027].      
In re Claim 14, the proposed system has been discussed (In re Claim 13, above), wherein Moon et al further teaches a motor (64) rotates a first rotation gear based on a remote-control command (“remote controller (not shown)”) [0044] received by the motor. 
In re Claim 16, the proposed system has been discussed (In re Claim 15, above), wherein:
 the first plate (McQueeny Jr et al, fig 9: (100)) is manually rotatable with respect to the stationary diffuser grille (38), and wherein 
the third plate (Hardy, fig 5: (90) is a motor-driven plate that is rotatable with respect to the stationary diffuser grille, and wherein the third plate (90) coupled to a motor (not shown).
As discussed in Claim 10, Moon et al teaches wherein a motor-driven plate that is rotatable in a forward direction and a reverse direction (Abstract).  It would have been obvious to a person having ordinary 
In re Claim 17, the proposed system has been discussed (In re Claim 16, above), wherein at least one air channel for movement of air through the diffuser is created based on an orientation of one or more of the first (McQueeny Jr et al: (104)) and third (Hardy: (95)) openings.    
In re Claim 18, the proposed system has been discussed (In re Claim 16, above), wherein McQueeny Jr et al (fig 9) teaches alignment of the first plate (manually rotatable plate (100)) with respect to the second plate (stationary plate (102)) provides at least one air channel for movement of air through the first and second openings (104).    
In re Claim 19, the proposed system has been discussed (In re Claim 16, above), wherein alignment of the third plate (Hardy: (90)) with respect to the second plate (Hardy: (82)) provides at least one air channel for movement of air through the second and third openings (88/95).    
In re Claim 20, the proposed system has been discussed (In re Claim 16, above), wherein
the first (McQueeny Jr et al: (100)) and third (Hardy: (90)) plates are movable to align the first (104) and third (95) openings with the second opening (88), thereby permitting air to flow directly through the first, second, and third opening, wherein 
the first plate (McQueeny Jr et al: (104)) is movable with respect to the second plate to offset the first opening with the second opening to prevent direct air flow through the first and second openings, and wherein 
the third plate (Hardy: (90)) is movable with respect to the second plate (Hardy: (82)) to offset the third opening with the second opening to prevent direct air flow through the third and second openings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is:
Riello (ES 2335978) who teaches a magnetically- driven stepper motor controlled adjustable louver (fig 2), comprising a housing (fig 1: (1)) having an air discharge opening (6), a damper valve (7) coupled to the housing, wherein the damper valve includes a stepper motor (8); and an interruption sensor (18)
Shuler (US 4,061,082) (fig 19: (118)) who teaches a system comprising three coaxially disposed perforated plates (76, 78, 79), attached to a movable adjustment rod (82) all of which are coaxially disposed relative to the plenum structure inlet (14).  Combined, the three-plate damper valve provides greater and improved uniform air flow velocity over a two-plate damper valve (col 8, lns 26 – 42).
Tajiri (US 7,470,178) (figs 2, 4: (13)) who teaches a system comprising a three element (30, 40, 50) damper valve, such that by properly adjusting (via (22)) an amount of angular movement between the adjacent elements, it is possible to freely vary the area of the opening formed jointly by the side openings 36, 46, 56 of the elements 30, 40, 50.  Consequently, the rate of flow and the velocity of air supplied from the opening can be regulated as desired (col 6, lns 4 – 37).
Marsaiaj (GB 1,436,838) (figs 4, 5) who teaches a system comprising a three element (26, 30, 31) damper valve, the plate 30 is keyed to a knob 34, the plate 31 is freely rotatable on a shank portion 38, and a peg 41 on plate 30 is engaged in a slot 42 in plate 31, whereby the plate 30 may 

    PNG
    media_image3.png
    525
    476
    media_image3.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762